El Juez Presidente Señor Del Toro
emitió la opinión, del tribunal.
Los demandados apelantes han presentado una moción pidiendo que se amplíe la fianza que la demandante apelada prestó para obtener la orden de injunction.
Alegan substancialmente que la demandante solicitó y obtuvo de' la Corte de Distrito de San Juan mediante una *54fianza por diez mil dólares una orden paralizando el cobro de arbitrios sobre sns vehículos de motor; que de dicha orden apelaron encontrándose su recurso pendiente ante este tribunal, y que la fianza de diez mil dólares resulta hoy insufi-ciente porque ya la deuda de la demandante asciende a $17,586 sin incluir intereses ni recargos.
Y alegaron además “que el día 15 de marzo de 1937 la Honorable Corte de Circuito de Apelaciones para el Primer Circuito, dictó sentencia en el caso de la Corona Brewing Co. v. Tesorero de Puerto Ríoo (89 F. (2d) 479) por la cual se resolvió que las exenciones que se otorgan por la Comisión de Servicio Público de Puerto Rico con arreglo a las disposi-ciones de la Ley núm. 40 de 1930 (pág. 315), interpretada en concordancia con la Carta Orgánica de Puerto Rico no in-cluyen los artículos terminados de las industrias a las cuales se conceden tales exenciones como industrias nuevas ni las contribuciones que tengan el carácter de rentas internas ...” y “que el presente caso envuelve la aplicación de la misma ley de exenciones de industrias nuevas y las disposiciones de la misma ley de arbitrios sobre rentas internas de Puerto Rico y por tanto resulta ostensible que el demandante y ape-lado al fin y al cabo vendrá obligado a pagar los referidos arbitrios con más sus intereses y recargos.”
Se opuso la demandante apelada. Admitió la existencia del injunction y la cuantía de la fianza prestada para obte-nerlo, pero negó que adeudara suma alguna por concepto de arbitrios al Pueblo de Puerto Rico.
Negó que la fianza fuera insuficiente alegando que no se exigió para asegurar el pago de los arbitrios reclamados sino “para responder al demandado de los daños y perjuicios que puedan ocasionársele con motivo del injunction.”
Admitió la existencia de la decisión de la Corte de Circuito que se invoca y que está envuelta en este caso la misma ley en ella interpretada, pero alegó que la decisión no era firme por haberse interpuesto en su contra recurso de certiorari para ante la Corte Suprema de los Estados Unidos.
*55Y hechas esas y otras alegaciones, sostuvo que no ha-biéndose perfeccionado el recurso, la jurisdicción de esta corte no ha comenzado, ni han sido suspendidos los procedi-mientos en la corte inferior, y que aún en la hipótesis de que la apelación se hubiera perfeccionado, específicamente se ha resuelto que la corte sentenciadora retiene la jurisdicción para requerir fianzas adicionales, o aumentar la cuantía de la prestada en un caso de injunction en el cual se ha expe-dido el injunction preliminar y contra el mismo se ha re-currido para ante la corte de apelación. Cita las siguientes autoridades: Porter v. Superior Court of California, 78 Cal. App. 790, 248 Pac. 1077; Stuart v. Ansley, 119 La. 549, 44 So. 294; 4 Bancroft’s Code Practice and Remedies, pág. 4632, sec. 3529.
No tiene razón la apelada al sostener que no basta la radicación del escrito de apelación para que quede suspendido todo procedimiento respecto a la sentencia u orden apelada, en la corte inferior.
La tendría si la sección 298 del Código de Enjuiciamiento Civil, tal como consta en el texto inglés, fuera la ley en esta jurisdicción ya que habría entonces que prestar fianza para que el recurso quedara formalizado, pero esta corte ha der cidido repetidamente que la ley tal como fué decretada en Puerto Pico, no exige el requisito de la fianza para apelar.
Por medio de su entonces Juez Asociado Sr. Hernández, en el caso de Amsterdam v. Puente et al., 15 D.P.R. 152, se expresó así:
“Los apelados han presentado moción a esta Corte Suprema para que se desestime el recurso de apelación interpuesto, por el funda-mento de no haber prestado los apelantes fianza alguna, ni habérseles relevado mediante estipulación del deber de prestarla.
“El artículo 296 de nuestro Código de Enjuiciamiento Civil no exige en su texto español, ni en el inglés, la prestación de fianza para interponer un recurso de apelación; pero el artículo 298 en su texto inglés preceptúa que la formalización de una apelación por la fianza o depósito de que se hace mención en un artículo cuyo número no *56se expresa, suspenderá los procedimientos en la corte inferior en cuanto a la sentencia u orden apelada fuera del caso exceptuado.
“El texto español del artículo 298 no está conforme con el texto inglés.
“Dicho artículo 298 tal como aparece redactado en inglés no puede ser eficaz en derecho al efecto de exigir prestación de fianza o de depósito para formalizar una apelación, pues parte del supuesto de que tal formalidad ha sido exigida por otro artículo del mismo Código de Enjuiciamiento Civil, en el cual no encontramos precepto alguno relativo al particular.
“Aún más, el artículo 296 del Código de Enjuiciamiento Civil es reproducción del 3574 del Código de Idaho y si bien ese artículo 3574 establece que la apelación es ineficaz para cualquier fin a no ser que se preste una fianza o se haga un depósito dentro de cinco días, después de la notificación de la apelación, ese precepto no ha sido traído al artículo 296 del Código de Puerto Rico, y por tanto, fue intención de la Legislatura no hacerlo extensivo a esta Isla.
“El ya citado artículo 298 de nuestro Código de Enjuiciamiento Civil parece haber sido tomado del artículo 3583 del Código de Idaho, el cual alude al 3575 del mismo Código, que no ha venido al nuestro.
“Por las razones expuestas, somos de opinión que'no obstante el texto inglés del artículo 298 del Código de Enjuiciamiento Civil de Puerto Rico, la fianza o el depósito no son requisitos necesarios para interponer una apelación, y por tanto, es de desestimarse la moción de los apelados con las costas a los mismos.”
Odio años más tarde, en el caso de Hernández el al. v. Cuevas Zequeira, 24 D.P.R. 813, 814, hablando por su Juez Asociado Sr. Wolf, dijo:
“La ley es completamente clara y ni la Corte de Distrito de Humacao ni los demandados en el pleito original nos han mostrado razón alguna para que nos apartemos de ella. Un supersedeas es parte de la formalización de una apelación en California e Idaho, de donde el artículo en cuestión fue tomado, pero en este caso hay que advertir que no se trató de prestar fianza ni se dió ningún otro paso que justificara a los demandados en llamar a su solicitud ‘moción sobre supersedeas.’ No hay lugar para un supersedeas, de acuerdo con los términos de la ley citada. Véase también Amsterdam v. Puente et al., 15 D.P.R. 153.”
*57Y como la cuestión fuera suscitada unos diez años más tarde, en el caso de Muñoz v. Montañez, 37 D.P.Ii. 318, 322, expuso y resolvió lo que sigue:
“Bastaría lo expuesto anteriormente para dejar resuelto el recurso «declarándolo sin lugar, a no ser por una interesante discusión sur-gida en el seno de la corte en la cual se ba sostenido que para que se entienda perfeccionado el recurso y los procedimientos se suspen-dan a virtud de la apelación, es necesario que se preste la fianza que exige el artículo 298 del Código de Enjuiciamiento Civil, tal como aparece en el texto inglés, a saber:
“The perfecting of an appeal by giving the undertaking, or making the deposit mentioned in section -, stays proceedings in the court below upon the judgment or order appealed from, except where it directs the sale of perishable property; . . .’
“Hace diez y ocho años en el caso de Amsterdam v. Puente et al., 15 D.P.R. 152, este tribunal por medio del Juez Presidente, Hernández, entonces Juez Asociado, dijo: (Se transcribe íntegra la opinión y luego se agrega:)
“ ‘La anterior decisión marcó una norma que ha sido luego cons-tante y uniformemente seguida y sometida ahora a un nuevo aná-lisis la mayoría de los jueces opina que debe subsistir porque se basa en una apreciación correcta de los hechos y en una clara interpreta-oión de la ley.’ ”
 En lo que sí creemos que está en lo cierto la apelada •es en que en verdad la corte sentenciadora conservó su jurisdicción en cuanto a la fianza porque lo que queda suspendido a virtud de la apelación es, de acuerdo con los términos de la misma ley — artículo 297 del Código de Enjuiciamiento •Civil — “todo procedimiento . . . respecto a la sentencia u orden apelada, o a las cuestiones comprendidas en ella”, pero no “en lo que respecta a cualquier extremo ... no comprendido en la apelación.”
Los casos invocados por la apelada son perfectamente aplicables. En el primero de ellos, Porter v. Superior Court, 248 Pac. 1077, se resolvió que:
“El perfeccionamiento de un recurso de apelación inviste a la «corte superior de jurisdicción para conocer de todas aquellas cuestio-*58lies que están comprendidas en la sentencia u orden apeladas, mas no de cualquiera otra cuestión comprendida en el recurso.
“Cuando estando pendiente el recurso se desprende en cualquier-momento que la fianza prestada en el - injunction preliminar es in-suficiente, la corte debe exigir que la misma sea aumentada como condición previa a que el demandante continúe disfrutando del injunction.
“Una corte superior tiene jurisdicción, no obstante haberse ape-lado, para ordenar que se aumente la cuantía de la fianza prestada en un injunction preliminar librado mientras está pendiente una apelación, aunque el resultado sea que el injunction se deje sin efecto por dejarse de prestar la nueva fianza.”
Y en el segundo, o sea en el de Stuart v. Ansley, 44 So. 294, la Corte Suprema de Luisiana decidió que:
“La corte de primera instancia, aun después de haberse enta-blado una apelación, tiene jurisdicción para conocer de la cuestión relativa a la insolvencia o ilegalidad de la fianza.”
Aunque la situación no era igual porque la apelación ha-bía sido ya resuelta, parece, sin embargo, conveniente citar lo que dijo esta corte en el caso de Sosa v. Corte, 46 D.P.R. 282, 285. Es como sigue:
‘ ‘ Estamos de acuerdo con el peticionario apelante en que la fianza en casos de injunction es algo esencial y de verdadera trascendencia. Fuera de las excepciones que la misma ley señala, debe exigirse por el juez como condición precedente al diligenciado del auto. Ley sobre injunction de 1906. Código de Enjuiciamiento Civil, pág. 276, Ed. 1933.
“También estamos de acuerdo con el peticionario apelante en que cuando se demuestra de modo evidente que la fianza prestada no es bastante, debe aumentarse a fin de que se cumpla el verdadero pro-pósito de la ley que es la garantía del pago de los perjuicios que-pueda causarse al demandado con la expedición del auto.
“En lo que no estamos conformes con el peticionario es en que esta corte deba ordenar a la corte de distrito que a su vez ordéne-la prestación de la nueva fianza que el peticionario solicita.
“La apreciación de los probables perjuicios a compensar y en su consecuencia la fijación de la cuantía de la fianza, corresponde a la sana discreción de la corte sentenciadora, y tendría que demostrarse *59un claro abuso de esa discreción para que esta corte pudiera inter-venir.”

En tal virtud, debe declararse sin lugar la moción de los apelantes sobre aumento de fianza, sin perjuicio de que pre-senten su petición en la corte de distrito que decretó el injunction.

El Juez Asociado Señor Córdova Dávila no intervino.